Citation Nr: 1631204	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-18 477	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an effective date prior to October 14, 2009, for the grant of a 100 percent rating for the Veteran's hypertension with left ventricular hypertrophy, blackouts, and atrial fibrillation (cardiovascular disease).

3.  Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1982 to April 1994 and his awards include the Combat Action Ribbon (CAR).

The earlier effective date claims comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which did not become final because the Veteran, within the first year following the rating decision, filed with the RO new and material evidence.  See 38 C.F.R. § 3.156(b) (2015).  

The other two claims come before the Board from a September 2010 rating decision from the RO in St. Louis, Missouri.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that, after filing a timely notice of disagreement, the filing of a timely Substance Appeal may not be needed to perfect an appeal).  

In March 2016, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  Jurisdiction over the appeal know resides with the RO in Atlanta, Georgia.


FINDINGS OF FACT

1.  Sleep apnea had its onset in service

2.  The Veteran filed a claim for increased rating for his cardiovascular disease on August 25, 2008, and a January 2009 rating decision denied him an increased rating. 

3.  New and material evidence was received within one year of the January 2009 rating decision. 

3.  Since August 25, 2008, the Veteran's cardiovascular disease has been manifested by adverse symptomatology that equates to congestive heart failure; a workload of 3 metabolic equivalents (METs) that results in dyspnea, fatigue, angina, dizziness, or syncope; and/or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

4.  At the March 2016 video hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the denial of his claim for an initial compensable rating for erectile dysfunction.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The January 2009 rating decision is not final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015). 

3.  The criteria for a 100 percent rating for cardiovascular disease, effective August 25, 2008, and no earlier, have been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.1103 (2015).

4.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim for an initial compensable rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claim

The Veteran asserts that service connection is warranted for sleep apnea because it started while on active duty and has continued to the current time.  Specifically, he testified that he had a problem with symptoms of sleep apnea (i.e., snoring) while on active duty which problem was so bad that by approximately 1991 he and his wife had to sleep in separate bedrooms.  He also testified that shortly after his 1994 separation from active duty he went to VA because of the problems he had with snoring and VA removed part of palate as well as his tonsils in 1995 but this surgery did not help with his snoring.  Similarly, the Veteran's wife in a March 2016 statement also reported, in substance, that the Veteran had a problem with snoring in and since service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows the Veteran being diagnosed with sleep apnea.  See, e.g., VA treatment records dated in December 2008.  Moreover, the Board finds that the Veteran's testimony and his wife's statement regarding the claimant snoring while on active duty is both competent and credible proof of the in-service incurrence of a disease or injury because the symptom of the disease or injury (snoring) is observable by a lay person.  See Davidson.  Lastly, the Board finds the Veteran's and his wife's testimony and/or statement regarding his having continued problems with observable symptom of his sleep apnea (i.e., snoring) when combined with the August 1995 VA treatment records surrounding the claimant's uvulopalatopharyngoplasty due to snoring a little over a year after his April 1994 separation from active duty is sufficient proof that his disorder has continued since service because this symptom is observable by lay persons.  Id.   In reaching this conclusion, the Board has not overlooked the fact that the Veteran's post-service treatment records in 1995 do not contain a diagnosis of sleep apnea.  However, since these records also do not show that he Veteran was given a sleep study, the Board finds that the lack of a diagnosis is not probative evidence.

Accordingly, with granting the Veteran the benefit of any doubt in this matter, the Board concludes that his sleep apnea is due to his military service and service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

The Earlier Effective Date Claim

The Veteran and his representative in writings to VA as well as at the personal hearing claimed, in substance, that the January 2009 rating decision that denied the August 25, 2008, claim for an increased rating for his cardiovascular disease was not final because in the first year following that rating decision he had filed with the RO additional treatment records.  They also claimed, in substance, that the Veteran is entitled to a 100 percent rating for his cardiovascular disease since August 25, 2008, because his symptoms were substantially the same at all times since that time.  The Veteran also testified that the grant of an effective date dating back to August 2006 would satisfy his appeal as to this claim.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 C.F.R. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o). The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof." 38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).

By way of background, a January 1995 rating decision granted service connection for cardiovascular disease and assigned a 30 percent rating, effective April 30, 1994.  The January 1995 rating decision became final as the Veteran did not appeal this decision and new and material evidence was not received within one year of this decision.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302, 20.1105 (2015); Buie v. Shinseki, 24 Vet. App. 242, 251-52(2010). 

The Veteran then submitted an increased rating claim for his service-connected cardiovascular disease on August 25, 2008.  A January 2009 rating decision denied the increased rating claim and continued the 30 percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7007.  In January 2009 and again in April 2009 the Veteran filed with the RO private treatment records.  A subsequent September 2010 rating decision granted the Veteran a 100 percent rating for his cardiovascular disease effective from October 14, 2009, also under Diagnostic Code 7007.

Here, after careful review of the evidence of record, the Board finds that the January 2009 rating decision did not become final.  As clearly indicated from the record, the Veteran within the one year period he had to appeal the January 2009 rating decision filed with VA treatment records from Frank B. Hubby that documented his complaints and treatment for his service connected cardiovascular disease.  The treatment records constitute new and material evidence as the records describe the nature and severity of the Veteran's cardiovascular disease.  Therefore, the Board finds that the January 2009 rating decision did not become final.  See Buie. 

As noted above, the Veteran's cardiovascular disease is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007 (2015).  Under Diagnostic Code 7007, a 30 percent rating is warranted if there is evidence of a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted if there is evidence of more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A total (100 percent) rating is warranted based upon findings of chronic congestive heart failure, a workload of 3 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

After resolving reasonable doubt in favor of the Veteran, the Board finds that the medical evidence of record reveals that the Veteran's cardiovascular disease was manifested by adverse symptomatology that equated to congestive heart failure, a workload of 3 METs that resulted in dyspnea, fatigue, angina, dizziness, and/or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent, effective August 25, 2008 (the date of the Veteran's increased rating claim).  The Board has reached this conclusion because the Veteran's VA and private treatment records document his complaints and treatment for adverse cardiovascular symptomatology that was essentially the same at all times since August 25, 2008.  In reaching this conclusion, the Board has not overlooked the fact that the October 2008 VA heart examiner estimated the Veteran's METs as 6 and his ejection fraction as 60 percent.  However, the Board also notes that the October 2008 VA examiner opined that a stress test was contraindicated because he was in active atrial fibrillation due to his service-connected cardiovascular disease at the time of the examination.  
Therefore, the Board finds that the evidence, both positive and negative as to whether the Veteran met the criteria for a 100 percent rating for his cardiovascular disease under Diagnostic Code 7007 at all times since August 25, 2008, is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that he met the criteria for a 100 percent rating.  38 U.S.C.A. § 5107 (West 2014).  Accordingly, the Board finds that the criteria to rate the Veteran's cardiovascular disease at 100 percent disabling at all times from August 25, 2008, have been met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. §§ 3.400, 20.1103.

Furthermore, the Board finds that in need not consider whether the Veteran is entitled to an even earlier effective date, such as under 38 U.S.C.A. § 5110 and Gaston v. Shinseki, 605 F.3d 979, 984(Fed. Cir. 2010), because he testified in March 2016 that the grant of a 100 percent rating effective any time in August 2008 would satisfy his appeal as to this issue.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

The Rating Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, at the March 2016 video hearing the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claim for an initial compensable rating for erectile dysfunction.  A written transcript of the hearing was associated with the claims file and the withdrawal was received by VA prior to the issuance of a final decision as to this issue.  Therefore, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  As such, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

Service connection for sleep apnea is granted.

Subject to the laws and regulations governing payment of monetary benefits, an effective date of August 25, 2008, but no earlier, is granted for the assignment of a 100 percent rating for cardiovascular disease.

The appeal of the denial of the claim for an initial compensable rating for erectile dysfunction is dismissed.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


